Citation Nr: 1546841	
Decision Date: 11/05/15    Archive Date: 11/13/15

DOCKET NO.  12-33 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for residuals of a cold injury to the left lower extremity.

2.  Entitlement to service connection for residuals of a cold injury to the right lower extremity.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. R. Watkins, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1950 to August 1952. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

In an October 2012 VA Form 9, the Veteran requested a videoconference hearing before the Board.  However, he subsequently withdrew his request for a Board hearing in a September 2015 letter.

This appeal was processed using Virtual VA and the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In July 2009, the Veteran underwent a VA examination to determine the nature and etiology of residuals of a cold injury to his bilateral lower extremities.  The VA examiner stated that there was no evidence that the Veteran sustained frostbite or any other form of cold injury during his military service in Korea.  There was also no demonstrable long-term sequelae associated with cold injury at the time of the examination. 

After the VA examination, the Veteran submitted a Secretary for Health Information Letter-IL 10-98-008 titled "Cold Injury: Diagnosis and Management of Long Term Sequelae," which states that there may be no symptoms, once an acute cold injury has resolved, until many years later.  In an October 2012 VA Form 9, the Veteran stated that he suffers from sensitivity to cold and has cracking on both feet, pain with numbness and tingling, and nail abnormalities, including nail loss.  He also indicated that his feet turn "snow white" after being exposed to mildly cool weather.  In addition, the Veteran elaborated that he wears a size 14 boot, but was issued a size 12 boot in service, as that was the largest size available.  The Veteran also submitted medical records dated in 1962 indicating that he experienced a break out on his hands and feet which looked like hives in 1952.  He asserted that they were chilblains.  Private medical records received in October 2010 further show that the Veteran has clawtoes on both feet, nucleated hyperkeratosis, and onychocryptosis.  The nail borders were partially avulsed, and he was counseled regarding possible surgery. 

In light of this additional evidence that was not considered by the July 2009 VA examiner, the Board finds that another VA examination and medical opinion are needed.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for residuals of a cold injury to the lower extremities.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file. 

The AOJ should also secure any outstanding, relevant VA medical records.

2.  After completing the foregoing development, the Veteran should be afforded a VA examination to determine the nature and etiology of any residuals of a cold injury to the lower extremities that may be present.

Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay statements.

It should be noted that the Veteran is competent to attest to factual matters of which he had first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should indicate whether it is at least as like as not that the Veteran has any current residuals of a cold injury that are related to his military service.  He or she should also state whether it is at least as likely as not that any lower extremity disorder is related to wearing improperly sized boots in service.

In rendering the opinion, the examiner should specifically consider the Veteran's October 2012 VA Form 9 and the Secretary for Health Information Letter-IL 10-98-008 titled "Cold Injury: Diagnosis and Management of Long Term Sequelae" associated with the record.

3.  After completing the above actions and any other development as necessary, the case should be reviewed by the AOJ on the basis of the additional evidence.  If the benefits sought are not granted, the Veteran should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




